DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from DE102018105322.3, filed on 3/8/2018.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites creating or modifying a database in which a cause is in each case assigned to different combinations of these symptoms, automatically regarding the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine, and automatically assigning a cause to the problem on the basis of the recorded symptoms and the database.
The limitations of creating or modifying a database in which a cause is in each case assigned to different combinations of these symptoms, automatically regarding the 
This judicial exception is not integrated into a practical application because the claim recites the additional element of a machine for microlithography which has a multiplicity of machine components in the preamble of the claim. This machine for microlithography which has a multiplicity of machine components is recited at a high level of generality such that it amounts to no more than generally linking the use of the abstract idea to a particular technological environment or field of use, in this case, to the field of microlithography. Accordingly, this additional element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional element of a machine for microlithography which has a multiplicity of machine components in the preamble of the claim amounts to no more than a general linking of the use of the abstract idea to a practical technological environment or field of use, in this case, to the field of microlithography. The additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 
Claim 8 recites when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step. 
The limitation of when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step” in the context of the claim encompasses the user committing to memory the standard 
This judicial exception is not integrated into a practical application because the claim recites the additional element of a machine for microlithography which has a multiplicity of machine components in the preamble of the claim. This machine for microlithography which has a multiplicity of machine components is recited at a high level of generality such that it amounts to no more than generally linking the use of the abstract idea to a particular technological environment or field of use, in this case, to the field of microlithography. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional element of a machine for microlithography which has a multiplicity of machine components in the preamble of the claim amounts to no more than a general linking of the use of the abstract idea to a practical technological environment or field of use, in this case, to the field of microlithography. The additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 

Claim 10 recites creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences, and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out. 
The limitations of creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences, and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out, as drafted, are steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, “creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences,” and “outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes” in the context of the claim encompasses the user committing to memory the standard operating procedures for machine component maintenance and deciding upon a course of work. Since the claim limitations, under their broadest reasonable interpretations, cover performance of the limitations in the mind, the limitations fall within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites the additional element of a machine for microlithography which has a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional element of a machine for microlithography which has a multiplicity of machine components in the preamble of the claim amounts to no more than a general linking of the use of the abstract idea to a practical technological environment or field of use, in this case, to the field of microlithography. The additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 
Claims 2-7, 9, and 11-20 depend from claims 1, 8, and 10 and fail to cure the deficiencies of claims 1, 8, and 10 as discussed above. Thus, claims 2-7, 9, and 11-20 are also rejected as being patent ineligible. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “this further database” is vague and indefinite because it is unclear if the claim requires an additional database separate from the database introduced in line 4 of the claim or if the limitation is meant to refer to the database introduced in line 4. For the purposes of examination, the limitation is being interpreted as meaning outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out. Thus, claim 10 and all claims depending therefrom are rejected as being indefinite. 
Regarding claim 15, the limitation “this further database” is vague and indefinite because it is unclear if the claim requires an additional database separate from the database introduced in line 2 of the claim or if the limitation is meant to refer to the database introduced in line 2. For the purposes of examination, the limitation is being interpreted as meaning outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out. Thus, claim 15 is rejected as being indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Falise et al. (WO 2017/182269, Falise hereinafter).
Regarding claim 10, as best understood, Falise discloses a method for operating a machine for microlithography which has a multiplicity of machine components (Figs. 1-3, paras. [0021]-[0024], [0026], [0034]-[0040], the lithography apparatus includes multiple components), wherein the method includes the following steps:
creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences (Figs. 1-3, Table 1, paras. [0037]-[0040], [0042]-[0051], [0057]-[0062], scheduling maintenance operations uses matched records from data sources to run cause analysis to determine one or more corrective actions and maintenance actions); and

Regarding claim 16, Falise discloses in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes (Figs. 1-3, paras. [0034]-[0040], [0047], [0051], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer, including the installation of parts, and the process incorporates event data from the apparatus 208 associated with the lithographic process as further data in CMMS data sources).
Regarding claim 17, Falise discloses further comprising outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes (Figs. 1-3, paras. [0034]-[0040], [0047], [0051], [0061], the service order is carried out by the engineer according to the time writing information entered).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (JP 10-289868, English translation included with 8/4/2020 IDS) in view of Duc et al. (US PGPub 2010/0017167, Duc hereinafter).
Regarding claim 1, Muto discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions of these machine components that occur during the operation of the machine are each describable by a symptom (Figs. 1-2, abstract, paras. [0020], [0021], [0025]-[0026], an error from a malfunction of a component of multiple components in an exposure system having multiple components is detected), wherein the method includes the following steps:
a) creating or modifying a database for error data (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 requests investigations of errors of units of the exposure apparatus 201, and the error log file and sequence log file of processing history are transferred to a report file to determine error analysis and investigation); 
b) automatically recording the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 collects the error log file and sequence log of events during operation of the exposure apparatus 201. The data transmitted by the control computer 202 is read into an analysis program to permit 
c) automatically outputting the problem on the basis of the recorded symptoms and the database (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 outputs the report file to the operator to permit the operator to quickly perform error analysis from error classification and frequency). Although Muto discloses error analysis (paras. [0032]-[0039]), Muto does not appear to explicitly describe the database in which a cause is in each case assigned to different combinations of these symptoms, and automatically assigning a cause to the problem on the basis of the recorded symptoms and the database.
Duc is directed to the determining faulty components from error values (paras. [0005]-[0010], [0036]) and discloses creating or modifying a database in which a cause is in each case assigned to different combinations of these symptoms (Figs. 1-4, paras. [0016], [0018], [0019], [0023]-[0027], a score table is obtained which assigns an error score to each component so that the different combinations of symptoms are used to determine score values to diagnose the problem source); and 
automatically assigning a cause to the problem on the basis of the recorded symptoms and the database (Figs. 1-3, paras. [0016], [0018]-[0019], [0023]-[0028], the diagnosis system uses the score table and the symptoms to determine the problem source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included creating or modifying a database in which a cause is in each case assigned to different combinations of these symptoms 
Regarding claim 2, Muto as modified by Duc discloses wherein the creation or modification of a database in step a) is implemented taking account of failure probabilities of the machine components (Duc, paras. [0018], [0021], [0026]-[0027], [0029], [0031], [0033], the error probability of the potentially fault components is part of the score table). 
Regarding claim 3, Muto as modified by Duc discloses wherein the creation or modification of a database in step a) is implemented taking account of malfunctions of the machine components that occurred in the past (Muto, paras. [0025], [0026], [0030]-[0032], [0035], the error log is a history of the errors that have occurred in the past in the exposure 201; Duc, paras. [0031], [0033]-[0035], the database stores symptoms and their causes). 
Regarding claim 4, Muto as modified by Duc discloses wherein a combination of symptoms which is present in the database and which best describes a group of recorded symptoms is determined within the scope of step c) of automatically assigning a cause to the problem (Duc, Figs. 1-3, paras. [0016], [0018]-[0019], [0023]-[0035], the 
Regarding claim 6, Muto as modified by Duc discloses wherein, when a malfunction of the machine component occurs, information is automatically provided to help an operator find this machine component (Muto, Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], the control computer 202 alerts the operator of an error and a screen directs the operator to begin the investigation and report generation or permits the operator to perform recovery). 
Regarding claim 7, Muto as modified by Duc discloses wherein this provision of information is implemented by transmitting a multi-part information item for leading an operator to the machine component step-by-step (Duc, Figs. 1-4, paras. [0016], [0018]-[0019], [0023]-[0035], the diagnosis system uses the score table and the variety of symptoms to provide a prioritized list of most likely error sources to the service station personnel so that the personnel can first examine the most likely error source before checking the other likely sources of error). 
Regarding claim 8, Muto discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions of these machine components that occur during the operation of the machine are each describable by a symptom (Figs. 1-2, abstract, paras. [0020], [0021], [0025]-[0026], an error from a malfunction of a component of multiple components in an exposure system having multiple components is detected), wherein, when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], 
Duc discloses information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step (Figs. 1-4, paras. [0016], [0018]-[0019], [0023]-[0035], the diagnosis system uses the score table and the variety of symptoms to provide a prioritized list of most likely error sources to the service station personnel so that the personnel can first examine the most likely error source before checking the other likely sources of error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step as taught by Duc in the method as taught by Muto since including information is automatically provided to help an operator find this machine component by way of transmitting a multi-part information item for leading an operator to the machine component step-by-step is commonly used to reliably determine the causes of 
Regarding claim 20, Muto as modified by Duc discloses in which the creation or modification of a database in step a) is implemented taking account of malfunction of the machine components that occurred in the past (Muto, paras. [0025], [0026], [0030]-[0032], [0035], the error log is a history of the errors that have occurred in the past in the exposure 201; Duc, paras. [0031], [0033]-[0035], the database stores symptoms and their causes).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Duc as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2010/0058112, Kim hereinafter).
Regarding claim 5, Muto as modified by Duc does not appear to explicitly describe wherein the automatic assignment of a cause in step c) is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription.
Kim discloses wherein the automatic assignment of a cause is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription (Fig. 4, paras. [0005], [0016]-[0017], [0022]-[0024], [0026], [0033]-[0035], [0037]-[0039], [0045], a processor analyzes associated error codes, root causes, and error code timestamps to determine temporal relationships that are associated with a root cause for a predetermined time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the automatic assignment of a cause is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription as taught by Kim in the automatic assignment of a cause in step c) of the method as taught by Muto as modified by Duc since including wherein the automatic assignment of a cause in step c) is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription is commonly used to enable improved system diagnosis for the causes of electronic system failures (Kim, paras. [0004], [0005], [0045]). 

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Duc as applied to claims 1 and 8 above, and further in view of Falise et al. (WO 2017/182269, Falise hereinafter).
Regarding claim 9, Muto as modified by Duc does not appear to explicitly describe wherein the method further includes the following steps: creating a further database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out.

outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out (Figs. 1-3, paras. [0034]-[0040], [0047], [0050], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer. The engineer inputs service data that is provided to the CMMS data sources to be used in the scheduling method). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included creating a further database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out as taught by Falise in the method as taught by Muto as modified by Duc since including creating a further database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service 
Regarding claim 11, Muto as modified by Duc in view of Falise discloses wherein the output step comprises the output of a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes (Falise, Figs. 1-3, paras. [0034]-[0040], [0047], [0051], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer, including the installation of parts, and the process incorporates event data from the apparatus 208 associated with the lithographic process as further data in CMMS data sources).
Regarding claim 12, Muto as modified by Duc in view of Falise discloses wherein said method further includes the step of: outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes (Falise, Figs. 1-3, paras. [0034]-[0040], [0047], [0051], [0061], the service order is carried out by the engineer according to the time writing information entered). 
Regarding claim 13, Muto as modified by Duc in view of Falise discloses wherein this output is implemented with the prescription of a temporal sequence that should be observed when carrying out these service processes (Falise, Figs. 1-3, paras. [0034]-[0040], [0047], [0051], [0061], the engineer performs the maintenance action 
Regarding claim 15, as best understood, Muto as modified by Duc does not appear to explicitly describe further comprising: creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out.
Falise discloses creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences (Figs. 1-3, Table 1, paras. [0037]-[0040], [0042]-[0051], [0057]-[0062], scheduling maintenance operations uses matched records from data sources to run cause analysis to determine one or more corrective actions and maintenance actions); and
outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out (Figs. 1-3, paras. [0034]-[0040], [0047], [0051], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer. The engineer inputs service data that is provided to the CMMS data sources to be used in the scheduling method). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included creating or modifying a database in .


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Duc as applied to claims 1 and 8 above, and further in view of Kamono (US PGPub 2002/0192579).
Regarding claim 14, Muto as modified by Duc does not appear to explicitly describe wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks. 
Kamono discloses wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks (Figs. 4-6, paras. [0021], [0022], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks as taught by Kamono as the machine for microlithography in the method as taught by Muto as modified by Duc since including wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks is commonly used to reduce pattern defects resulting from contamination on the reticle during wafer exposure by permitting identification of contamination and subsequent countermeasures.
Regarding claim 18, Muto as modified by Duc does not appear to explicitly describe in which the machine for microlithography comprises a mask inspection apparatus for inspecting microlithographic masks. 
Kamono discloses wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks (Figs. 4-6, paras. [0021], [0022], [0023], [0058], [0123], a foreign matter inspection device 22 inspects a reticle 23 used in an exposure apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks as taught by Kamono as the machine for microlithography in the method as taught by Muto as modified by Duc since including wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks is commonly used to .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Falise as applied to claim 10 above, and further in view of Kamono (US PGPub 2002/0192579).
Regarding claim 19, Falise does not appear to explicitly describe in which the machine for microlithography comprises a mask inspection apparatus for inspecting microlithographic masks. 
Kamono discloses wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks (Figs. 4-6, paras. [0021], [0022], [0023], [0058], [0123], a foreign matter inspection device 22 inspects a reticle 23 used in an exposure apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks as taught by Kamono as the machine for microlithography in the method as taught by Falise since including wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks is commonly used to reduce pattern defects resulting from contamination on the reticle during wafer exposure by permitting identification of contamination and subsequent countermeasures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.